Marion App. No. 9-04-54, 164 Ohio App.3d 816, 2005-Ohio-6868.
On motion for reconsideration. The parties are to brief the issue of the impact of Melendez-Diaz v. Massachusetts (2009), _ U.S. _, 129 S.Ct. 2527, 174 L.Ed.2d 314, on this court’s holding in paragraph two of the syllabus in State v. Crager, 116 Ohio St.3d 369, 2007-Ohio-6840, 879 N.E.2d 745. The parties shall simultaneously file their briefs within 20 days of the date of this entry, and reply briefs shall be filed ten days thereafter.
Pfeifer and Kline, JJ., dissent.
Roger L. Kline, J., of the Fourth Appellate District, sitting for Cupp, J.